Title: From George Washington to John Canon, 25 June 1790
From: Washington, George
To: Canon (Cannon), John



Sir,
New-York, June 25th 1790.

Your letter of the 2. instant has reached my hands and in consequence thereof I have applied to Mr Scott for fifty pounds as

you desired, who informs me that he did not expect a draught to exceed £15. or £20. and therefore had not made his arrangements for 50. however he says he will pay it if he can make it convenient.
As the rents of my lands under your care were to be paid in wheat, and the demand for, and high price of that article having been very extraordinary the year past, I did not conceive there could have been any difficulty in making payments or in obtaining cash and a good price for the wheat after it was deposited in your hands, for I presume the payment is not commuted from wheat to cash at the customary price, when it would fetch more than double what it does in common years; This would be hardly doing justice to the Landlord, and I always wish for his, and the tenants’ interest to be reciprocal.
By a letter which I received from you before I left Mount Vernon, if I recollect the substance of it, the Tenants then upon my lands were to furnish a certain number of rails besides a stipulated quantity of wheat for their rent—and, from that circumstance I thought there might be but little deduction in future on that account—however, I find by your last letter that you expect a considerable portion of the rents will be deducted on that account for the present year—I should wish to have the matter of fences, repairs &ca finished and done away that I might know what net proceeds to calculate upon, which can never be done so long as these annual and uncertain deductions are to be made. I am Sir, with great regard, your most obedient servant

G. Washington

